 1 SHAWN HALBERT
   California SBN 179023
 2 Law Offices of Shawn Halbert
   214 Duboce Avenue
 3 San Francisco, California 94103
   Telephone: (415) 703-0993
 4 Facsimile: (415) 255-8631
   shawn@shawnhalbertlaw.com
 5

 6 Attorney for Defendant
   JONATHAN FLORES
 7

 8                                      UNITED STATES DISTRICT COURT

 9                                    NORTHERN DISTRICT OF CALIFORNIA

10                                           SAN FRANCISCO DIVISION

11
     UNITED STATES OF AMERICA,                           ) CASE NO. CR 19-0584 RS
12                                                       )
                Plaintiff,                               )  STIPULATION AND ORDER CONTINUING
13                                                       )  STATUS DATE FROM FEBRUARY 11, 2020 TO
           v.                                            )  MARCH 17, 2020 AND EXCLUDING TIME
14                                                       )  UNDER THE SPEEDY TRIAL ACT FOR THE
     JONATHAN FLORES,                                    )
15                                                       )  SAME TIME PERIOD
                Defendant.                               )
16                                                       )

17
                                                        STIPULATION
18
                This case is currently set for a status conference on February 11, 2020. Defense counsel was
19
     unexpectedly unavailable earlier this month and requires additional time for effective preparation of
20
     counsel, and thus requests that the next status date be continued to March 17, 2020. In light of defense
21
     counsel’s statement, the government does not object to this request.
22
                Defendant Jonathan Flores is out of custody on electronic monitoring.
23
                The parties submit that the time between February 11, 2020 and March 17, 2020 should be
24
     excluded based on defense counsel’s availability and need to review discovery and effectively advise her
25
     client. 18 U.S.C. § 3161(h)(7)(B)(ii) and (iv). The parties stipulate that the ends of justice served by the
26
     ///
27
     ///
28

     STIPULATION AND [PROPOSED] ORDER
     CR 19-0584 RS
 1 continuance outweigh the best interests of the public and the defendants in a speedy trial.

 2 SO STIPULATED.

 3

 4 DATED: January 28, 2020
                                                          SHAWN HALBERT
 5
                                                          Counsel for Jonathan Flores
 6

 7 DATED: January 28, 2020                                DAVID L. ANDERSON
                                                          United States Attorney
 8

 9                                                               /s/
                                                          CASEY BOOME
10                                                        Assistant United States Attorney
11

12

13                                              Attestation of Filer
14          I attest that I have the permission of the other signatories to this document to enter conformed
15 signatures on their behalf and to file the document.

16 DATED: January 28, 2020                                         /s/
                                                          SHAWN HALBERT
17                                                        Counsel for Jonathan Flores
18

19

20

21

22

23

24

25

26

27

28
                                                          2
     STIPULATION AND [PROPOSED] ORDER
     CR 19-0584 RS
 1                                                 ORDER

 2          For the reasons stated, IT IS HEREBY ORDERED that the status conference scheduled for

 3 February 11, 2020 shall be continued to March 17, 2020.

 4          IT IS FURTHER ORDERED that a time exclusion between February 11, 2020 and March 17,

 5 2020, is warranted, and the ends of justice served by the continuance outweigh the best interests of the

 6 public and the defendants in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The failure to grant the

 7 requested continuance would deny the defendant effective preparation of counsel and would result in a

 8 miscarriage of justice, and the continuance is appropriate given the status of the case. 18 U.S.C. §

 9 3161(h)(7)(B)(ii) and (iv).

10

11 IT IS SO ORDERED.
            
12 DATED: ______________________
                                                         HONORABLE RICHARD SEEBORG
13                                                       United States District Judge
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        3
     STIPULATION AND [PROPOSED] ORDER
     CR 19-0584 RS
